Citation Nr: 1110824	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from April 1946 to February 1948.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the above claim.

In his February 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided while at the RO.  In November 2010, the Veteran was notified that the requested hearing was scheduled for January 2011.  However, the Veteran failed to appear for the hearing as scheduled.

In March 2010, the Veteran submitted a claim of entitlement to service connection for PTSD.  As such, the issue has been raised by the record, but has  not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has a current respiratory disorder, manifested by chronic asthmatic bronchitis, which he developed as a result of his period of active service.  Specifically, he describes that while in the United States Navy, he had been exposed to red zinc chromate paint while serving aboard the U.S.S. William C. Cole DE 641 or the U.S.S. Gendreau DE 639.  He indicated that he had been painting with red zinc chromate paint in a forward locker without any ventilation, and that he passed out in the locker.  He added that he was found by J. M., a fellow service member, and taken to sick bay where he was treated with milk for three weeks while recuperating.  He noted that he had not been treated by a physician, but by a pharmacist, and that records of his treatment should be available in sick bay records.  The Veteran also added that he was currently being treated for chronic bronchitis and rhinitis, and that his current private physician has indicated that his current disability was more likely related to his period of active service in the Navy.

A review of the available service treatment records does not reveal any treatment of the Veteran following an episode of passing out during his period of active service.  However, there is no indication that the RO has attempted to obtain ship logs from the Veteran's period of duty onboard either the U.S.S. Cole or the U.S.S. Gendreau. The Veteran believes that these ship logs could contain reference to treatment for his respiratory disorder.  As such, on remand, an effort should be made to obtain from the appropriate authority copies of the ship logs and sick bay records from the U.S.S. Cole and the U.S.S. Gendreau during the time of the Veteran's service on each vessel.  Any positive or negative responses should be documented in the claims file.

The post-service medical records include a handwritten letter from a VA physician at the VA Primary Care Clinic in Okeechobe, FL, stating that the Veteran has several disabilities, including emphysema.  

Private radiological records performed in August 2007 and April 2008 for the purpose of evaluating the Veteran's respiratory disorder revealed pathology of the lung, including some scarring or marking.  Additionally, a private medical record from A. S., M.D., dated in May 2008, shows that the Veteran reported the exposure to red zinc lead poisoning in 1946 to the examiner in conjunction with evaluation for chronic obstructive pulmonary disease, chronic bronchitis, and gastroesophageal reflux disease.  The examiner noted that the Veteran had possible reactive airway disease related to the event in 1946.  In light of the Veteran's statements as to the onset of the disorder in service and as to a continuity of symptoms since service, and given the statement from Dr. S. suggesting the possibility that the Veteran's respiratory disorder may be related to his period of active service, the Board finds that an examination is necessary so that the Board may have sufficient information to decide his claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that an Informal Hearing Presentation dated in February 2010, the Veteran's representative asserted that the Veteran's current respiratory disorder was etiologically related to asbestos exposure while serving aboard the U.S.S. Cole during his period of active service.  In this regard, a January 2008 private diagnostic study from R. C., M.D., shows that the Veteran was noted to have a history of chronic obstructive pulmonary disease, asbestos exposure, and cough.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, guidelines for considering asbestos compensation claims are provided in the VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."
Also, an opinion by the VA General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4- 00 (April 13, 2000).

VA must analyze the underlying claim of service connection for a respiratory disorder, due to asbestos exposure, under these administrative protocols using the following criteria.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

As such, the Board finds that on remand, the Veteran's entire service personnel file should be obtained and associate the file with the claims file.  Thereafter, appropriate action must be undertaken to develop evidence of the Veteran's claimed asbestos exposure before, during, and after his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall request that the appropriate authority provide copies of the ship logs and sick bay records from the U.S.S. Cole and the U.S.S. Gendreau during the time of the Veteran's service on that vessel.  The RO/AMC should document any positive or negative responses.

2.  The RO/AMC shall obtain the Veteran's entire service personnel file and associate the file with the claims file; then take appropriate action to develop evidence of the Veteran's claimed asbestos exposure before, during, and after his active service.

3.  The RO/AMC shall schedule the Veteran for a VA pulmonary examination to be conducted by a physician. The claims file and a copy of this Remand must be made available to the examiner for review of pertinent documents therein.  All tests and studies deemed necessary by the examiner must be performed.  The Veteran shall be requested to offer a detailed occupational history, and his claimed asbestos exposure. 

The examiner shall then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current respiratory disorder that is manifested as a result of his period of active service, to specifically include exposure to red zinc chromate paint.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptoms since service. 

The examiner shall also render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has asbestosis or any other respiratory disorder that is manifested as a result of his period of active service, to include asbestos exposure while serving in the United States Navy.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptoms since service.

The examiner must explain the rationale for all opinions given.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


